Citation Nr: 0830468	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran; Mr. EW


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that rating decision, the RO denied 
service connection for bilateral hearing loss.  The veteran's 
disagreement with this rating decision led to this appeal.

The veteran and a Mr. EW (initials used to protect privacy) 
testified before the undersigned Veterans Law Judge in July 
2007.  A copy of the transcript of this hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss that 
is attributable to acoustic trauma he experienced during 
service.  In his July 2007 testimony before the Board, the 
veteran specifically noted exposure during service to the 
noise of firing weaponry, as well as the noise from engines 
during his work as a mechanic.  The veteran indicated that 
hearing protection was not provided.

The veteran underwent a VA audiological examination in 
January 2006.  The examiner documented that he reviewed the 
claims file, noting that service medical records showed that 
the veteran had a mild hearing loss in the left year at 3000 
Hz and 4000 Hz upon enlistment, but normal hearing 
bilaterally at the time of separation from service.  In this 
regard, the Board notes that the January 1970 enlistment 
examination recorded the auditory threshold at 3000 Hz as 35 
and 30 at 4000 Hz, when converting "ASA" units used in this 
test to the currently used "ISO" units.  Thus, as noted by 
the examiner, the veteran had some left ear hearing loss at 
the time of induction into service.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) ("the threshold for normal hearing 
is from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss").

The veteran reported to the examiner his contentions 
regarding in-service noise exposure.  The examiner wrote that 
the veteran had hunted with a rifle "only a little" and 
that the veteran worked after service as an over-the-road 
truck driver, a farmer, and that he had also worked at a 
tractor dealership.  The Board notes that during his Board 
testimony the veteran indicated that he was currently working 
as a small engine repair technician.  

The examiner noted that veteran had tinnitus that the veteran 
contended had its onset during service.  Audiometric testing 
also revealed bilateral hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.  The examiner opined that it was likely 
that the tinnitus was caused or aggravated by noise exposure 
while in service.  Later in the examination report, the 
examiner again opined that it was as likely as not that the 
tinnitus, at least in part, was service connected.  Regarding 
hearing loss, however, the examiner found that it was not 
likely that the hearing loss was service connected.  The 
examiner noted that this opinion was based on the clinical 
experience and expertise as a state-licensed audiologist.  
The RO subsequently granted service connection for tinnitus 
in the January 2006 rating decision.

After review of this examination report and the service 
medical records, the Board finds that the appeal should be 
remanded in order to obtain another VA audiological 
examination.  The Board finds that a remand is required as 
the examiner provided inadequate rationale for his opinion.  
He did not indicate what in his clinical experience or 
expertise led him to this opinion.  The Board notes that the 
examiner had found, in essence, that the veteran had acoustic 
trauma in service.  The examiner, however, did not provide a 
basis for why this led him to the opinion that tinnitus was 
due to service, but hearing loss was not attributable to 
service.  

As some left ear hearing loss was noted at the time of 
entrance into service, the examiner should also specifically 
consider whether left ear hearing loss was aggravated by 
service.  If possible, this examination should be performed 
by a different examiner than the examiner who performed the 
January 2006 examination.

In addition, all VA medical examination and treatment 
reports, and any private medical records that have not been 
obtained, which pertain to bilateral hearing loss must be 
obtained for inclusion in the record

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim on 
appeal must be obtained for inclusion in 
the record

2.  The veteran should be scheduled for 
a VA examination by an examiner other 
than the examiner who performed the 
January 2006 VA examiner, if possible.  
The claims file should be sent to the 
examiner.

The examiner should review of the 
relevant evidence in the claims file, 
the clinical examination and any tests 
or diagnostic studies deemed necessary.  
The examiner should specifically note 
the evidence of some left ear hearing 
loss upon induction into service.  

The examiner should then provide an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's 
bilateral hearing loss began during 
service or is causally linked to any 
incident of active duty, to include 
conceded acoustic trauma.  The examiner 
should specifically consider whether it 
is at least as likely as not that the 
veteran's left ear hearing loss was 
aggravated by service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

3.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss must be adjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




